Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 05/16/2022.
Claims 1, 3-14, and 16-27 are pending and have been examined.
Claims 1, 3-14, and 16-27 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-14, and 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20130291098; “Chung” hereinafter) and further in view of Mawji et al. (US 20160277424; “Mawji” hereinafter) and in view of Tatourian et al. (US 20160191512; “Tatourian” hereinafter).
As per claim 1, Chung discloses An apparatus comprising at least one processor and at least one memory including program code that with the processor, cause the apparatus to:
retrieve a cross-link relationship graph structure from a data repository, wherein the cross- link relationship graph structure comprises a plurality of cross-link relationship graph nodes connected by a plurality of cross-link relationship graph edges (Chung [0054: “The common relation information may include the connection distance between the source user and the target user in each social networking system 110 or in the entity graph representation stored in the entity graph store 230 obtained by combining information from multiple social networking systems 110.”]), wherein each cross-link relationship graph node is associated with a unique logical data record set identifier of a plurality of logical data record set identifiers associated with a dataset identifier (Chung [0054: “Common relation information determined by the information aggregator module 285 may include the common connections between the two users. The common connections may be connected to the source user and the target user directly or indirectly via other users.” Where node as claimed is a user node.]); and
for each unique logical data record set identifier, [traverse the cross-link relationship graph structure]; and based at least in part on a separation measure associated with each cross-link relationship of one or more cross-link relationships associated with the unique logical data record set identifier (Chung [0040: “A graph database system 235 can be used to efficiently determine common relations between two users. Similarly, the graph database system 235 can efficiently determine whether there is any node common between two users in the entity graph store 230, for example, whether the two users read the same book, whether the two users attended the same educational institution, or whether the two users attended the same event.” Further down describes efficient operation includes graph traversal.]), generate one or more data use obligation scores for the unique logical data record set identifier (Chung [0074: “The score assigned to two users based on common relations may be determined based on the degree of separation between the two users.”]), 
wherein a data use obligation score represents a likelihood that a data use obligation is associated with the unique logical data record set identifier (Chung [0074: “The score assigned to two users based on common relations may be determined based on the degree of separation between the two users.”]), and [wherein a data use obligation comprises one or more data use restrictions that apply to one or more data record identifiers associated with the unique logical data record set identifier] (Chung [0074: “The score assigned to two users based on common relations may be determined based on the degree of separation between the two users.”]).
Even though Chung implies that the graph is traversed, it does not explicitly teach, However, Mawji in an analogous art teaches:
traverse the cross-link relationship graph structure (Mawji [0102: “Connectivity may be determined, at least in part, using various graph traversal and normalization techniques described in more detail below.”]);
one or more data use restrictions (Mawji [0123: Describing decision based on trust scores which includes restrictions.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the traversing module  and restriction generation module of Mawji into the graph data retrieval module of Chung to produce an expected result of traversing each node to determine relationship and restriction from a relationship graph. The modification would be obvious because one of ordinary skill in the art would be motivated to use an efficient method of retrieving data from a graph structure including data used to generate authorization policy.
Chung and Mawji do not teach, however, in an analogous art teaches: wherein a data use obligation score represents a likelihood that a data use obligation is associated with the unique logical data record set identifier (Tatourian [0108: “This block may also include determining that a predictive authentication score is not high enough, in context, to authorize access to all necessary resources, and thus receiving an authentication request from a client device 110 to provide additional authentication as described herein, or providing to client device 110 instructions to request additional authentication.”]), wherein a data use obligation comprises one or more data use restrictions that apply to one or more data record identifiers associated with the unique logical data record set identifier (Tatourian [0037-0038: Describing authentication requirement for data access such as medical prescription. Medical prescription information is similar to data record identifier and restrictions are similar to “requires an increased authentication” as described in the citation.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the authentication and data access module of Tatourian into the graph data retrieval module of Chung to produce an expected result of authenticating entities to determine data access rights to records. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of determining entity data access rights using authentication probability.

As per claim 3, rejection for claim 2 is incorporated and further Chung discloses The apparatus of claim 1, wherein a data use restriction comprises instructions that define control of access to or use of the one or more data record identifiers (Tatourian [0037-0038: Describing authentication requirement for data access such as medical prescription. Medical prescription information is similar to data record identifier and restrictions are similar to “requires an increased authentication” as described in the citation.]).

As per claim 4, rejection for claim 1 is incorporated and further Chung discloses The apparatus of claim 1, wherein the separation measure is based at least in part on a degree of separation between any two given cross-link relationship graph nodes (Chung [0074: “The score assigned to two users based on common relations may be determined based on the degree of separation between the two users.”]).

As per claim 5, rejection for claim 4 is incorporated and further Chung discloses The apparatus of claim 4, wherein the degree of separation is associated with a number of cross-link relationship graph edges that exist between the two given cross-link relationship graph nodes [0074: “The score assigned to two users based on common relations may be determined based on the degree of separation between the two users.”]).

As per claim 6, rejection for claim 1 is incorporated and further Chung discloses The apparatus of claim 1, wherein a first cross-link relationship graph node of the plurality of cross-link relationship graph nodes is connected to at least a second cross-link relationship graph node of the plurality of cross-link relationship graph nodes by way of at least a cross-link relationship graph edge of the plurality of cross-link relationship graph edges (Chung as described in claim 1 illustrates the multi cross link relationship graph.); [0037: Describing entity graph store.]].

As per claim 7, rejection for claim 6 is incorporated and further Chung discloses The apparatus of claim 6, wherein the cross-link relationship graph edge represents a cross-link relationship associated with the first cross-link relationship graph node and the second cross-link relationship graph node (Chung [0037: Graph store.]).

As per claim 8, rejection for claim 1 is incorporated and further Chung discloses The apparatus of claim 1, wherein a logical data record set comprises a plurality of columns and a plurality of rows (Chung [See figure 2 and 0034 describing use of database.]).

As per claim 9, rejection for claim 8 is incorporated and further Chung discloses The apparatus of claim 8, wherein a logical data record set comprises one or more of one or more row differentiators or one or more column differentiators (Mawji [0123: Describing decision based on trust scores which includes restrictions. Where differentiator is interpreted consistently with applicant’s specification 00103 and 00125 as metadata describing obligations. Rows are explained above in terms of database system.]).

As per claim 10, rejection for claim 9 is incorporated and further Chung discloses The apparatus of claim 9, wherein a row differentiator represents a first data use obligation for data included in a given row, wherein the first data use obligation is based at least in part on one or more first data use obligation policies (Mawji [0123: Describing decision based on trust scores which includes restrictions. Where differentiator is interpreted consistently with applicant’s specification 00103 and 00125 as metadata describing obligations. Rows are explained above in terms of database system.]).

As per claim 11, rejection for claim 9 is incorporated and further Chung discloses The apparatus of claim 9, wherein a column differentiator represents a second data use obligation for data in a given column, wherein the second data use obligation is based at least in part on one or more second data use obligation policies (Mawji [0123: Describing decision based on trust scores which includes restrictions. Where differentiator is interpreted consistently with applicant’s specification 00103 and 00125 as metadata describing obligations. columns are explained above in terms of database system and data being stored in columns.]).

As per claim 12, rejection for claim 1 is incorporated and further Mawji discloses The apparatus of claim 1, wherein the dataset identifier is associated with one or more dataset differentiators (Mawji [0123: Describing decision based on trust scores which includes restrictions. Where differentiator is interpreted consistently with applicant’s specification 00103 and 00125 as metadata describing obligations.]).

As per claim 13, rejection for claim 12 is incorporated and further Mawji discloses The apparatus of claim 12, wherein a dataset differentiator represents a third data use obligation for data within the dataset, wherein the third data use obligation is based at least in part on permitted intended data use identifiers (Mawji [0123: Describing decision based on trust scores which includes permissions.]).

Claims 14-26 are the method claims corresponding to method claims 1-13, respectively.  Chung discloses a method (¶ [Claim 1]) for executing the method of claims 1-13.  Thus, claims 14-26 are rejected under the same rationale set forth in connection the rejections of claims 1-13, respectively. Furthermore, claim 27 is rejected similarly with claim 1. Claim 27 includes a “computer program product” which is disclosed in Chung on claim 20. 

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LUNT (US 20100180032) – Invention that determines information flow authorization using an individual’s social network using graph database. 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 08/13/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156